DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/21 has been entered. 
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 3/12/21.  Claim 1 has been amended.  Claims 1-8 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki JP_2016008161_A (see machine English translation) in view of Weinhold USPA_20130305912_A1.
1.	Regarding Claims 1-8, Suzuki discloses forming a laminated glass suitable for a windshield of a vehicle (paragraph 0001) comprising a first glass plate (corresponds to claimed outer glass sheet) followed by a second glass plate (corresponds to claimed inner/innermost adjacent glass sheet) with an organic resin film sandwiched between said plates (corresponds to claimed organic resin intermediate layer) (paragraph 0013).  Suzuki also discloses that said laminated glass can have a curved shape (paragraph 0029) as is being claimed in instant Claim 8.  Suzuki also disclosed its invention can have a thickness less than 45 mm (paragraphs 0013, 0019, 0034, and 0083) as is being claimed by Applicants in Claim 7.  Furthermore, Suzuki discloses that said second glass plate (corresponds to claimed inner/innermost adjacent glass sheet) can be made of soda lime glass (paragraph 0018) while said first glass plate (corresponds to claimed outer glass sheet) can be made up of an alkali aluminosilicate glass (paragraph 0038) such as what is exemplified in Example A in Table 1.  Example A reveals the following mol%:  SiO2 (66.45 mol%), Al2O3 (11.46 mol%), Na2O (15.193 mol%), K2O (1.377 mol%), MgO (4.83 mol%), and SnO2 (0.215 mol%); thereby meeting the composition 
2.	However, Suzuki does not explicitly disclose the claimed resin sheet of instant Claims 1, 5, and 6.
3.	Weinhold discloses a laminate comprising glass layers with a polycarbonate spall layer that are bound by interlayer films (Abstract). Weinhold further discloses using its invention in windshields (paragraph 0047). Weinhold also discloses that said PC spall layer (corresponds to claimed resin sheet) can entrap or catch shattering material and have a thickness ranging from 10-20 mm (paragraph 0056). Said spall layer (“d”) (corresponds to claimed resin sheet) can be to the inside of the innermost glass layer (“b”) (Figure 5), as is being claimed in instant Claim 5.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the laminated glass, of Suzuki, by instituting said PC spall layer, of Weinhold. One of ordinary skill in the art would have been motivated in doing so in order to effectively be able to entrap and catch shattering material in the case of impact.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 29, 2021